JUDGMENT
PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. The court has determined that the issues presented occasion no need for a published opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s order filed May 16, 2000 be affirmed. Appellants are foreign nationals without a substantial connection to the United States; they therefore lack standing to bring a challenge under Article I, Section 9, clause 3 of the Constitution of the United States. See United States v. Verdugo-Urquidez, 494 U.S. 259, 271, 110 S.Ct. 1056, 108 L.Ed.2d 222 (1990) (“[A]liens receive constitutional protections [only] when they have come within the territory of the United States and developed substantial connections with this country.”); People’s Mojahedin Organization v. Dept. of State, 182 F.3d 17, 22 (D.C.Cir.1999) (“A foreign entity without property or presence in this country has no constitutional rights, under the due process clause or otherwise.”).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.